DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 10/18/2019.  The concurrently filed preliminary amendment having been entered, claims 1-18 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 1 includes the following reference character(s) not mentioned in the description: 13 (cf., page 18, line 13, where the corresponding drawing element is designated as “14”).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
The drawings are objected to because of the absence of a lead line between reference character 1 and the drawing element which it is intended to designate.  See 37 CFR 1.84(q).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
The disclosure is objected to because of the following informalities: referring to page 1, line 29, the cited US patent number is incorrect; the correct number is listed as Cite No. 1 in the 01/21/2020 IDS.  
Appropriate correction of the specification is required. 
Objection – Claims
	Claim 17 is objected to because of the following informalities: in line 2, the word “an” before “indenyls” (plural) is grammatically incorrect and therefore should be deleted.
	Appropriate correction of the above-noted claim is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the claim provides the limitation to “the polymer recovery step” in line 12. There is no proper and sufficient antecedent basis for this limitation in the claim nor in parent claim 1. This aspect of the rejection may be obviated by amending claim 6 to recite –copolymer-- in lieu of “polymer” (i.e., copolymer recovery step).  Claim 7 depends from claim 6 such that the reasoning used to reject claim 6 is applicable to its dependent claim.  
	Regarding Claims 8-10, the claims provide the limitation to “the polymerization reactor” or “the reactor” (claim 9).  It is not clear what the limitation refers back to in each claim nor in parent claim 1, because claim 1 recites “at least one stirred polymerization reactor” and, thus, reads on the use of multiple polymerization reactors.  In the case of multiple reactors, it is not clear whether one, several or all of the reactors must possess the additional features of claim 8, 9 or 10.  For purposes of substantive 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaita et al (US 9266978 B2) is cited as of interest regarding synthesis of ethylene/butadiene copolymers having an ethylene content of greater than or equal to 50 mol % (Table 1: Examples 1, 2). The citation is silent as to formation of cyclic trans-1,2-cyclohexane units in the polymer chain and does not teach to perform the synthesis as a continuous process while observing the reaction conditions stipulated in the applicants’ step a; in particular, a mole ratio of ethylene to the sum of the ethylene and butadiene monomers ranging from 0.5 to 0.99; the concentration of ethylene and butadiene monomers in the reaction medium being less than 15% by weight relative to the total weight; and the polymerization temperature is greater than 90oC.

Allowable Subject Matter
	Claims 1-5, 11-16 and 18 are allowed.  Balance of the claims would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 and informality objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: pending claims are deemed to distinguish over the closest prior art to Thuilliez, et al (Macromolecules 2009, 42, 3774-3779).  The citation describes a method for polymerization of ethylene and butadiene using a catalytic system including [(Me2Si(Flu)2)Nd(µ-BH4)][(µ-BH4)Li(THF)]2 and BuOctMg, which yields an EBR copolymer that includes cyclic trans 1,2-cyclohexane units in the polymer chain (p. 3777: Table I). In runs oC rather than a polymerization temperature that is “greater than 90oC” as stipulated in the same step a (see Tables 1 and 2, footnote a of each).  In addition, from the description of polymerization procedure on page 3775, it is clear that said runs were performed as batch-type processes as opposed to a continuous process as stipulated in present claim 1.  Further as to polymerization temperature, it is noted that comparative test data presented in applicants’ Table 2 (Spec., pp. 25-26) demonstrate that observing a polymerization temperature of greater than 90oC--specifically 100oC or 120oC--at a monomer concentration of less than 15% by weight as claimed is critical to obtaining a high polydispersity index (PDI), versus corresponding polymerizations performed at lower temperatures to include 80oC as in Thuilliez, et al.  The demonstrated effect of polymerization temperature on PDI at the concentration of monomers specified in present claim 1 is neither taught nor adequately suggested in Thuilliez, et al or in any other prior art reference of record.  
In light of the above discussion, it is evident as to why the pending claims are indicated as allowable over the prior art. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-12-22